Citation Nr: 1540753	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-28 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left hip arthritis.

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to service connection for foot rot.

4.  Entitlement to service connection for skin cancer due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that in February 2010 and December 2010 statements, he was scheduled for a VA examination in December 2009 but had transportation issues and was unable to attend.  Upon review of the record, it is unclear if in November 2009, the RO attempted to schedule a VA examination.  However, the Board finds the Veteran's two statements are not contradicted by anything in the record.  As such, once VA undertakes a duty to provide a medical examination, due process requires VA to provide adequate examinations.  See Barr v. Nicholson, 21 Vet. App. (2007). 

For the above reasons, the Board finds that a remand for a new VA examination is necessary to assist in determining the etiology of the Veteran's left hip arthritis, stomach ulcers, foot rot, and skin cancer.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to assist in determining the nature and etiology of the Veteran's left hip arthritis, stomach ulcers, foot rot, and skin cancer.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases, specifically, STRs showing treatment for gastrointestinal symptoms and the Veteran's contention that his skin cancer is due to herbicide exposure), an examination, and any necessary testing, the examiner is asked to offer the following opinions:

Is it as likely as not (a 50 percent or greater degree of probability) that the Veteran's left hip arthritis, stomach ulcers, foot rot, and skin cancer began during service or are etiologically related to active service?

If the Veteran does not have a diagnosed left hip arthritis, stomach ulcers, foot rot, or skin cancer due to herbicide exposure, the examiner should so state.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.
 
2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




